United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1145
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Anthony C. Deloney,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 21, 2012
                                Filed: June 21, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       In this interlocutory appeal, federal pretrial detainee Anthony Deloney appeals
the district court’s1 order finding him incompetent to proceed to trial and committing
him to a mental-health facility, pursuant to 18 U.S.C. § 4241(d)(1). His counsel has
moved to withdraw and has filed a brief asserting a due process argument and an
ineffective-assistance claim.


      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri, adopting the report and recommendations
of the Honorable Sarah W. Hays, United States Magistrate Judge for the Western
District of Missouri.
       Upon careful review, we conclude that the district court did not commit clear
error in determining that Deloney was incompetent to stand trial. See United States
v. Denton, 434 F.3d 1104, 1112 (8th Cir. 2006). We further conclude that the
competency hearing adequately complied with the requirements of due process and
18 U.S.C. § 4247(d). See 18 U.S.C. § 4247(d) (at hearing, person shall be afforded
opportunity to testify, to present evidence, to subpoena witnesses on his behalf, and
to confront and cross-examine witnesses who appear at hearing); United States v.
Bean, 373 F.3d 877, 880-81 (8th Cir. 2004) (defendant was afforded reasonable
opportunity for hearing consistent with due process and § 4247(d) where he was
represented by counsel at hearing and allowed to testify, although no other witnesses
were called to testify; this court has expressly refused to second-guess by hindsight
tactical decisions made by attorneys). Finally, we conclude that consideration of
Deloney’s ineffective-assistance claim would not be appropriate at this time. See
United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (claims
of ineffective assistance of counsel are usually best litigated in collateral
proceedings).

       Accordingly, we decline to consider Deloney’s ineffective-assistance claim on
direct appeal, and we affirm the order of the district court. We also grant counsel’s
motion to withdraw.
                       ______________________________




                                         -2-